EXHIBIT 10.8
 
 
 
 

FORBEARANCE AGREEMENT
 


THIS FORBEARANCE AGREEMENT (“Agreement”), dated the 26th day of March, 2014, is
entered into by and between H. D. Smith Drug Co., a Delaware corporation (“H.D.
Smith”), with its principal place of business located at 3063 Fiat Ave.,
Springfield, Illinois 62703, and Assured Pharmacy, Inc., a Nevada corporation
(“Assured”), having an office located at 5600 Tennyson Parkway, Suite 290,
Plano, Texas 75024.
 
 
RECITALS
 
WHEREAS, on and between January 1, 2010 and January 16, 2013, Assured purchased
health products in the original agreed-upon price and reasonable value of
$3,828,526.64 from H.D. Smith, which remains unpaid;
 
WHEREAS, on February 1, 2013, H.D. Smith agreed to modify its payment terms to
permit Assured to make payments in a manner that is more flexible, but
conditioned upon the terms, conditions, and covenants contained in a Promissory
Note Agreement executed by it on February 1, 2013, a copy of which is attached
hereto as Exhibit A;
 
WHEREAS, on July 1, 2013, the parties executed the First Amendment to Promissory
Note Agreement, which is attached hereto as Exhibit B;
 
WHEREAS, in August, 2013, the parties executed the Second Amendment to
Promissory Note Agreement, which is attached hereto as Exhibit C;
 
WHEREAS, repayment of the Promissory Note Agreement, along with its First and
Second Amendments (the “Note”), is also secured by a Security Agreement executed
by Assured dated August 24, 2011;
 
WHEREAS, Assured is in default of its obligations with respect to its
indebtednesses owed to H.D. Smith pursuant to the Note;
 
WHEREAS, H.D. Smith has advised Assured that due to the defaults, H.D. Smith is
prepared to accelerate the Note debt, initiate a lawsuit for the collection of
the amounts due under the Note, and to exercise its rights under the Security
Agreement;
 
WHEREAS, Assured has requested that H.D. Smith enter into this Agreement; and,
WHEREAS, H.D. Smith is willing to enter into this Agreement provided that
certain conditions are met, including, but not limited to Assured:  (1) seeking
new financing arrangements to improve its business viability, (2) providing
financial statements to H.D. Smith on a monthly basis, (3) communicating with
H.D. Smith regarding its business and financial position on a regular basis, and
at the request of H.D. Smith, (4) making payments on the Note when it is
reasonably able to do so, (5) not entering into any agreements with any of their
other creditors that might impair their ability to perform under this Agreement,
and (6) ensuring that H.D. Smith is fully informed at all times of all matters
relating to the operation of Assured’s businesses, including any planned changes
in key personnel or material changes in the manner of operating such businesses.
 
 
 
 


 
Page 1 of 7

--------------------------------------------------------------------------------

 


 
 
 
NOW, THEREFORE, in consideration of the mutual covenants and terms set forth
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.         Recitals.  The recitals set forth above are an integral part of this
Agreement and, therefore, are incorporated by reference into this Agreement as
if fully set forth herein.
 
2.         Amount Due.  Assured agrees and acknowledges that Assured has
defaulted for failure to remit the indebtedness to H.D. Smith, and further
agrees and acknowledges that the amount due H.D. Smith as of March 1, 2014
totals $338,478.83, which is itemized as follows:
 
 
 
Date
 
 
Payment Due
Rebate Credit
Applied to
Interest
 
 
Interest
 
 
Principal
         
7/1/2013
$37,000.00
   
$3,842,598.05
8/1/2013
$37,000.00
$3,060.00
$16,953.40
$3,856,491.45
9/1/2013
$37,000.00
$0.00
$20,085.76
$3,876,577.21
10/1/2013
$37,000.00
$0.00
$20,190.38
$3,896,767.59
11/1/2013
$42,000.00
$0.00
$20,295.53
$3,917,063.12
12/1/2013
$42,000.00
$0.00
$20,401.24
$3,937,464.36
1/1/2014
$42,000.00
$4,790.52
$15,716.98
$3,948,390.82
2/1/2014
$42,000.00
$4,828.15
$15,736.25
$3,959,298.92
3/1/2014
$42,000.00
$6,842.50
$13,778.72
$3,966,235.14
Total through
3/1/2014
$358,000.00
 
$19,521.17
 
$143,158.26
 

 
plus attorneys’ fees and costs incurred, together with accruing interest and
fees.   Assured is further in default for failing to make minimum monthly
purchases of health products in the amount of $500,000.00.
 
3.         Conditions Precedent to H.D. Smith’s Forbearance.   H.D. Smith is
willing to forbear from accelerating the outstanding balance of the Note and
from instituting collection efforts from the date hereof through July 1, 2014
(“Forbearance Term”), provided the following
conditions  are  met,  including,  but  not  limited  to  Assured:  (1)  seeking  new  financing
arrangements to improve its business viability, (2) providing financial
statements to H.D. Smith on a monthly basis, (3) communicating with H.D. Smith
regarding its business and financial position on a regular basis, and at the
request of H.D. Smith, (4) making payments on the Note when it is reasonably
able to do so, (5) not entering into any agreements with any of their other
creditors that might impair their ability to perform under this Agreement, and
(6) ensuring that H.D. Smith is fully informed at all times of all matters
relating to the operation of Assured’s businesses, including any planned changes
in key personnel or material changes in the manner of operating such businesses
(hereinafter collectively referred to as “Conditions Precedent”).
 
4.         H.D. Smith’s Undertaking.  If Assured satisfies the Conditions
Precedent set forth in paragraph 3 above, H.D. Smith will: (1) continue to sell
products to Assured on a pre-pay basis, and (2) forbear from accelerating the
Note and initiating collection proceedings during the Forbearance Term.
 
 
 


 
Page 2 of 7

--------------------------------------------------------------------------------

 


 


 
5.         Subsequent Payments and Purchases To Be Made.  Beginning July 1,
2014, and on the first day of each subsequent month thereafter until the end of
the Forbearance Term, Assured shall make payments to H.D. Smith pursuant to the
Note, and shall make minimum purchases in a pre-pay basis in the amount of
$500,000.00 per month.
 
6.         Forbearance Term.  Provided that all conditions of this Agreement are
satisfied and remain satisfied, H.D. Smith will forbear from enforcing its
rights pursuant to the Note and the Security Agreement from the effective date
of this Agreement through the Forbearance Term. On July 1, 2014, all amounts due
pursuant to the Note and pursuant to this Agreement shall become immediately due
and payable without further notice.
 
7.        Effective Date of Agreement.  This Agreement shall take effect upon
the full execution of this Agreement and satisfaction of the Conditions
Precedent set forth in paragraph 3 above.
 
8.        Reaffirmation of Note and Security Agreement.  This Agreement is, in
part, a reaffirmation of the obligations of Assured to H.D. Smith and is not to
be construed as a release or modification of any of the terms, conditions,
warranties, waivers, or other rights set forth in the Note and Security
Agreement except as expressly provided for herein.  Assured reaffirms its
obligations to H.D. Smith under the Note and Security Agreement and reaffirms
and restates each and every term, condition, and provision of the Note and
Security Agreement.   Assured further represents and warrants that (i) it has no
defenses, set-offs, counterclaims, or claims against H.D. Smith that would or
might affect the enforceability of the Note and Security Agreement; and (ii) the
Note and Security Agreement remain in full force and effect.
 
9.         Amendment  of
 Note.    Notwithstanding  anything  to  the  contrary  herein,  by entering
into this Agreement, H.D. Smith and Assured further agree that paragraph 17 of
the Note shall be stricken and replaced with the paragraph attached hereto and
incorporated herein as Exhibit D.  By this amendment, both H.D. Smith and
Assured are fulfilling their mutual desire
and  agreement  to  change  the  law  and  venue  applicable  for  disputes  under  the  Note  from
California to Illinois.
 
10.       No Waiver.  The forbearance of H.D. Smith contained in this Agreement
does not constitute a waiver of any existing or future defaults by Assured under
this Agreement, the Note, the Security Agreement, or of any defaults not
disclosed in writing to H.D. Smith prior to the date of this Agreement. All
existing events of default shall continue and shall not be deemed waived or
cured in any fashion by the execution of this Agreement or by Assured’s
performance of the terms hereof. ASSURED HEREBY FURTHER (a) ACKNOWLEDGES ITS
LACK OF ALL DEFENSES, CLAIMS, COUNTERCLAIMS, AND SETOFFS WITH RESPECT TO THE
NOTE AND SECURITY AGREEMENT, AND ASSURED’S DEFAULTS THEREUNDER, AND THE ACTIONS
OF H.D. SMITH, TOGETHER WITH ITS OFFICERS, DIRECTORS,
SHAREHOLDERS,   EMPLOYEES,   AGENTS, AND ATTORNEYS,   WITH   RESPECT
THERETO  (any  such  defenses,  claims,  counterclaims,  and  setoffs  hereinafter  collectively
referred to as the “Assured Claims and Rights”); (b) IRREVOCABLY AND ABSOLUTELY
WAIVES, AS TO H.D. SMITH TOGETHER WITH ITS OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, AND ATTORNEYS, THE ASSURED CLAIMS AND RIGHTS; (c) RELEASES
H.D. SMITH TOGETHER WITH ITS OFFICERS,
DIRECTORS,  SHAREHOLDERS,  EMPLOYEES,  AGENTS,  AND  ATTORNEYS,  FROM ALL
ASSURED CLAIMS AND RIGHTS, AND (d) ACKNOWLEDGES THAT THE NOTE AND SECURITY
AGREEMENT ARE ENFORCEABLE AND THAT ANY AND ALL LIENS OF H.D. SMITH ARE VALID,
PERFECTED, AND  OF THE APPROPRIATE PRIORITY.
 
 
 
 


 
Page 3 of 7

--------------------------------------------------------------------------------

 


 
 
11.       Default.   If any term of this Agreement, the Note, or the Security
Agreement (except as modified by this Agreement) is not satisfied by Assured,
this Agreement shall, without further notice, immediately terminate, and H.D.
Smith shall have the right to initiate, without further notice, any and all of
its rights and remedies, including, but not limited to, accelerate the Note and
Security Agreement, and the initiation of a lawsuit to collect the unpaid
amounts due under the Note.  In addition, the occurrence of any of the following
events of default shall be an event of default hereunder and H.D. Smith, at H.D.
Smith’s option in its sole discretion, may make all obligations of Assured
immediately due and payable, and may immediately terminate the Forbearance Term,
all without demand, presentment, or notice, all of which requirements, if any,
Assured hereby waives:


(a)    
Any representation or warranty of Assured herein or in the Note, or Security
Agreement shall be false, misleading, or incorrect in any material respect;

 


  (b)   
There is any substantial impairment of the prospect of Assured’s satisfaction of
its obligations to H.D. Smith or substantial impairment of the value of
Assured’s business and/or assets, or any substantial impairment of the priority
of H.D. Smith’s security interest in or lien on Assured’s collateral;



 


  (c)   
The filing of any lawsuit or other legal action by or against Assured
challenging (i) the existence or priority of H.D. Smith’s security interests, or
(ii) the enforceability or validity of this Agreement, the documents or
instruments executed in connection with this Agreement, the Note, or the
Security Agreement;

 


  (d)   
Assured is enjoined, restrained, or in any way prevented by court order from
continuing to conduct any material part of its business affairs; or,

 


  (e)    
Assured (i) shall fail to pay its debts as such debts become due, (ii) shall
make an assignment for the benefit of its creditors, (iii) shall admit in
writing its inability to pay debts as they become due, (iv) shall file a
petition under any chapter of the Bankruptcy Code or any similar law, state or
federal, now or hereafter existing,
(v)  shall  become  “insolvent”  as  that  term  is  generally  defined  under  the
Bankruptcy Code, (vi) shall have any involuntary bankruptcy case commenced
against it, whether or not an order for relief is entered, or (vii) shall have a
custodian, trustee, or receiver appointed for, or have any court take
jurisdiction of, its property, or any portion thereof, in any voluntary or
involuntary proceeding, including those for the purpose of reorganization,
arrangement, dissolution, or liquidation.

 
Any delay by H.D. Smith in proceeding with its rights and remedies set forth
herein, or set forth in the Note or Security Agreement, or available at law or
in equity shall not be construed as a waiver by H.D. Smith to do so at a later
date.
 
12.       Authority.  Each of the parties represents and warrants to the other
that such party has the sole right and exclusive authority to execute this
Agreement and that such party has not sold, assigned, transferred, or otherwise
disposed of any claim, demand, or cause of action arising out of or relating to
the Note or Security Agreement.
 
13.       Consultation with Attorneys.  Each of the parties represents and
warrants to the other that such party has consulted with such party’s attorneys
or exercised such party’s own professional judgment regarding the advisability
of entering into this Agreement, that such party has fully disclosed all
relevant facts to such party’s respective attorneys, that such party has been
advised of and/or assessed such party’s legal rights, that such party has taken
such advice and counsel into account in entering into this Agreement, and that
such party intends to be bound by each and every provision of this Agreement.
 
 
 

 
 
Page 4 of 7

--------------------------------------------------------------------------------

 


 
 
 
14.       Severability Clause.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition of invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
15.      Documents Remain in Full Force and Effect.  Notwithstanding anything to
the contrary in this Agreement, all contractual documents shall remain in full
force and effect (except as modified by this Agreement) until the Note is
satisfied in full and all of Assured’s obligations set forth in the Note are
fully satisfied.
 
16.       Successor and Assigns.   This Agreement shall inure to the benefit of
and be
binding   on   each   party   and,   as   applicable,   their   successors,   assigns,   heirs,   legatees,
representatives, partners, directors, officers, and employees.
 
17.       Execution of Documents; Further Assurances. Assured shall execute and
deliver to H.D. Smith any additional documents requested by H.D. Smith to
effectuate the intent of this Agreement, including, but not limited to,
preparation of and adherence to a budget approved by H.D. Smith during the term
of this Agreement, and provision of supplemental reporting information as
requested by H.D. Smith.
 
18.       Notices.    Any  notices  required  hereunder  shall  be  in  writing  and  delivered
personally, mailed to the parties at the addresses set forth below, or by
e-mail, unless notified in writing to the contrary:
 
H.D. Smith:                                           
H. D. Smith Wholesale Drug Co.
Joy Hayes
Contracts Legal Counsel
3063 Fiat Avenue
Springfield, IL 62703
Phone: (217) 467-8257, ext. 8257
Fax: (217) 467-8232
joy.hayes@hdsmith.com
 
With a copy to
H.D. Smith’s counsel:                                           
Charles Y. Davis
Brown, Hay & Stephens, LLP
205 South Fifth Street, Suite 700
P.O. Box 2459
Springfield, Illinois 62705
Phone: (217) 544-8491
Fax: (217) 544-9609
cdavis@bhslaw.com
 
Defendant:                                           
Assured Pharmacy, Inc.
5600 Tennyson Parkway
Suite 390
Plano, Texas 75024
 
 
 
 
 


 
Page 5 of 7

--------------------------------------------------------------------------------

 


 
 
 
 
19.       Jointly Drafted.  This Agreement shall be considered to have been
drafted jointly by the parties hereto and their respective legal
representatives, and in any dispute in connection herewith shall not be
construed against any of the parties as the drafter or preparer hereof.
 
20.       Entire Agreement.  This Agreement reflects the entire understanding
between the parties hereto, and no prior statements, promises, or inducements by
any party or agent of any party to this Agreement shall be valid or binding
unless they are contained in this Agreement. This Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof.
This instrument may not be modified in any manner except by an instrument in
writing signed by all parties hereto.
 
21.       Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the federal laws of the United States of America
and internal laws of the State of Illinois applicable to contracts made and to
be performed in such state (without regard to the principle of conflicts of law
applicable under Illinois law).  It is the intent of the parties that to the
fullest extent permitted by law, the laws of the State of Illinois shall govern
this Agreement. To the maximum extent permitted by law, Assured hereby agrees
that all actions or proceedings arising in connection with this agreement or any
course of conduct, course of dealing, statements (whether written or oral) or
actions of Assured in respect thereof (whether sounding in tort or contract or
otherwise) be tried and determined exclusively in the Superior Court of the
State of Illinois, Sangamon County, or the United States District Court for the
Central District of Illinois. To the maximum extent permitted by law, Assured
hereby expressly waives any rights it may have to assert the doctrine in any
intrastate or interstate proceeding of Forum Non Conveniens o to object to venue
to the extent any proceeding is brought in accordance with the foregoing
Section. ASSURED AGREES THAT THE SOLE AND EXCLUSIVE VENUE FOR ANY PROCEEDING
INITIATED BY ASSURED SHALL BE THE SUPERIOR COURT OF THE STATE OF ILLINOIS, IN
THE COUNTY OF SANGAMON OR THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
DISTRICT OF ILLINOIS. To the maximum extent permitted by law, Assured hereby
expressly and irrevocably submits to the personal jurisdiction of the courts of
the State of Illinois and of the United States District Court for the Central
District of Illinois for the purpose of any and all litigation arising under
this agreement or any other document, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with such litigation.   Assured further
irrevocably consents to the service of process of the complaint and summons in
any such litigation by certified or registered mail, postage prepaid, at the
address of Assured provided herein. Assured hereby represents that it has been
represented by competent counsel of its choice in the negotiation and execution
of this Agreement and all other documents associated with the contemplated
transaction; that it has read and fully understood the terms hereof; that
Assured and its counsel have been afforded an opportunity to review, negotiate
and modify the terms of each document, and that it intends to be bound hereby.
In accordance with the foregoing, the general rule of construction to the effect
that any ambiguities in a contract are to be resolved against the party drafting
the contract shall not be employed in the construction and interpretation
of  this  Agreement  or  any  other  document between the
parties.  Notwithstanding the foregoing, H. D. Smith may, at its option,
commence a cause of action in a state or federal court located outside of
Illinois.
 

 
 
Page 6 of 7

--------------------------------------------------------------------------------

 


 
 
 
22.       Miscellaneous.  The parties hereto have read this Agreement and
understand all of its terms and execute it voluntarily and with full knowledge
of its significance; the parties agree that this Agreement may be signed in
counterparts and that a facsimile or e-mail signature can be deemed an original.


H. D. Smith Wholesale Drug Co.
 
 
By:
Name:
Its: 
Dated:
 
Assured Pharmacy, Inc.
 
 
 
By:
Name:
Its:
Dated:
 
 


 
 
 
 
 

 
 
Page 7 of 7

--------------------------------------------------------------------------------

 

